Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1, 5, 8, 12, 15, and 19 have been amended.
No claims have been cancelled.
No claims have been added.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 8, 9, 14, 15, 16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, 9, 14, 15, 16, and 20 of copending Application No. 16/784978 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, in light of the specification, although application 16/784978 recites real estate facts and the instant application recites requirements, the terms are directed towards equivalent concepts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards claims 1, 8, and 15, the Examiner asserts the following to be indefinite (Claim 1 will be used as the exemplary claim):
“processing the plurality of weighted scores in accordance with the trained statistical model to generate a confidence score, and
synthesizing the plurality of weighted scores, wherein confidence score comprises the synthesized plurality of weighted scores”
Specifically, the Examiner asserts that these two limitations are reciting the same concept and that the difference between these two limitations is the terminology being used.  Both limitations are directed towards calculating a confidence score based on weighted scores.  The Examiner asserts that there is no difference between “processing” and “synthesizing” and both limitations recite that the weighted scores are used to calculate the confidence score.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PGPub 2018/0253780 A1) in view of Sher (US PGPub 2018/0322597 A1).
In regards to claims 1, 8, and 15, Wang discloses (Claim 1) a computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method for identifying a match between a buyer and a seller for a real estate transaction, the method comprising; (Claim 8) a computer program product for identifying a match between a buyer and a seller for a real estate transaction, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (NOTE: The specification at ¶ 50 has defined the computer readable storage medium as “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”); (Claim 15) a system for identifying a match between a buyer and a seller for a real estate transaction, the system comprising:
(Claim 15) a processor configured to (Fig. 1, 2): 
receiving, from the buyer, a service request (¶ 39, 40, 44, 88 wherein the system receives a real estate search request from a buyer);
 receiving, from the buyer, historical information stored [by the system] (¶ 47, 48, 59, 68, 77 wherein the buyer provides historical information stored and managed by the system); 
receiving, from the buyer, one or more real estate requirements (¶ 44, 51 wherein the buyer provides their real estate search requirements); 
determining, by the processor, a buyer need profile based on the historical information and the real estate requirements (¶ 44, 47, 53, 54, 69 wherein the system determines the particular buyer’s needs based on the historical information about the buyer and their real estate requirements); 
[…]; 
[…]; 
In regards to:
training a real estate advisor engine to calculate a confidence score, wherein a statistical model is generated by the training of the real estate advisor engine;
calculating, by the trained real estate advisor engine, for each of a plurality of real estate properties, a confidence score, wherein calculating the confidence score comprises;
generating a plurality of scores from a plurality of reasoning algorithms,
training the statistical model to identify a manner in which the plurality of scores can be combined to generate the confidence score, wherein each of a plurality of weights to apply to each of the plurality of scores is generated through the training of the statistical model,
applying a respective weight for each of the plurality of weights to a respective score for each of the plurality of scores to generated a plurality of weighted scores,
processing the plurality of weighted scores in accordance with the trained statistical model to generate a confidence score, and
synthesizing the plurality of weighted scores, wherein confidence score comprises the synthesized plurality of weighted scores;
ranking each of the plurality of real estate properties according to a respective confidence score to generate a ranked list of real estate properties
(¶ 44, 46, 47, 49 – 54, 57, 58, 60 – 64, 69, 70, 76 – 80, 86, 87, 95, 100, 101, 105 – 107, 114 - 116 wherein the system trains a machine learning algorithm to collect and analyze information about a user’s needs/preferences/input and characteristics about each of a plurality of real estate properties in order to provide a ranked list of properties that are then recommended to the user and have an associated probability of interaction with the user.  More specifically, Wang discloses that a plurality of models are utilized to analyze and assign a weighted score to each of the plurality of characteristics about a property based on what it has learned to be relevant, important, desired, trending, and etc. for a user and a plurality of other users and combines these scores to a single assessment for each of the properties, which, in turn, allows the system to provide a ranked list of properties that a user can view.  
Although Wang does not recite the exact terminologies of “real estate advisor engine,” “confidence score,” “statistical model,” “reasoning” algorithm, and “synthesizing,” the Examiner asserts that, in light of the applicant’s specification, Wang discloses the same and equivalent concepts and process, albeit using different terminology, which is considered to be insufficient to differentiate the claimed invention from the prior art.  For example, the recommendation, models, and machine learning system is equivalent to “real estate advisor engine,” “statistical model,” and “reasoning model”; the weighted scores that represent how well a particular characteristic matches to a user’s needs, preferences, or desires is equivalent to “confidence score”; and the combination and calculation process is equivalent to “synthesizing.”);
identifying, by the processor, a match between the buyer need profile and an available real estate profile from the seller (¶ 39, 69 wherein the system matches buyers and sellers based on buyer needs and seller real estate availability); 
providing, by the processor, a ranked list of real estate properties and supporting evidence for each real estate property to the buyer (¶ 61, 62, 69, 78, 95 wherein the system provides the buyer with a ranked list of real estate properties with information about each property (i.e. evidence) in order to allow the buyer to view and make an informed decision);
In regards to:
receiving, from the buyer, disposition information, wherein disposition information comprises an opinion regarding the plurality of real estate properties;
updating, by the processor, the ranked list of real estate properties based on the disposition information; and
providing, by the processor, the updated ranked list of real estate properties 
(¶ 23, 49, 51, 52, 109 wherein user interaction, e.g., clicking on display element, buying a property, selecting a property, commenting on a property, commenting on a post, bookmarking a property or page, how often the user has visited certain other properties, user ratings, and so forth, are received by the system in order to update the machine learning and recommendation process of the system in order to improve upon itself and provide better results for a user.).
Wang discloses a real estate recommendation system by matching buyers and sellers based on information provided by the buyers and sellers.  Although Wang discloses that system is provided, stored, managed, and used by the system, as well as utilizing a chatbot in order to provide answers to questions raised by buyers, Wang fails to explicitly disclose whether it is well-known in the art to store and retrieve information that can be used for a real estate transaction in an immutable record or whether questions can be asked of the buyer and requiring the buyer to provide answers to those questions in order to refine real estate recommendations.
To be more specific, Wang fails to explicitly disclose:
receiving, from the buyer, historical information stored in a buyer immutable record;
receiving, from the buyer, one or more answers in response to one or more first questions raised by the processor; 
refining, by the processor, the buyer need profile based on the one or more answers.
However, Sher, which is also directed to a buyer and seller matching system for real estate, teaches that it is old and well-known in the art to store, retrieve, manage, and utilize information useable for a real estate transaction and matching system in a blockchain.  Sher teaches that utilizing blockchain technology ensures that information is accurate/not falsified, thereby allowing for the historical information to be trusted and ensure that the matching process is accurate and reliable, as well as allowing a renter to grant access to this information.
(For support see: ¶ 26, 36, 46, 47, 68)
Further still, Sher also teaches that it is not only old and well-known to utilize already established information in order to match buyers and sellers so that a recommendation can be provided, but that this information can further be refined through a screening process so that the recommendation can be more accurate, useable, or relevant to the buyer.  In other words, Sher teaches that it is old and well-known in the art for the system to question a buyer, have the buyer to provide answers, and utilize the answers to perform a more refined analysis.  Sher teaches that the additional and more current information allows for the system to better determine the qualifications of the buyer as well as their needs, thereby helping with searching for properties and communicating with sellers.
(For support see: ¶ 77, 79, 103, 106, 256)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the real estate recommendation system of Wang with the ability store and manage information in a blockchain as this would result in the information being authentic, true, and protected from manipulation, as well as asking the buyer questions and receiving responses in order to refine a requested search and assist with communicating with sellers, as taught by Sher.
In regards to claims 2, 9, and 16, the combination of Wang and Sher discloses the method as recited in claim 1 (the computer product of claim 8; the system of claim 15), wherein the buyer immutable record is stored in a block chain (Sher – 26, 36, 46, 47, 68 wherein the information is stored in a blockchain).  
In regards to claims 3, 10, and 17, the combination of Wang and Sher discloses the method as recited in claim 1 (the computer product of claim 8; the system of claim 15), wherein the buyer immutable record includes one or more of a purchasing record, an education record, a social networking record, a preference record, family information, and socioeconomic data (Wang – ¶ 68, 77, 82; Sher – ¶ 78, 79, 162, wherein the record includes, at least, purchasing record and socioeconomic data).  
In regards to claims 4, 11, and 18, the combination of Wang and Sher discloses the method as recited in claim 1 (the computer product of claim 8; the system of claim 15), wherein the one or more real estate requirements are provided by the buyer through one or more second questions (Sher – ¶ 77, 79, 103, 106, 256 wherein the buyer provides real estate requirements through the question and answer process of the real estate search process).  
In regards to claims 5, 12, and 19, the combination of Wang and Sher discloses the method as recited in claim 1 (the computer product of claim 8; the system of claim 15), further comprising: receiving, by the processor, one or more commercial external factors, wherein a commercial external factor comprises information related to an industry, a customer base, or a supply chain of the buyer (Sher – ¶ 95, 156, 160, 171, 186, 260, 282 wherein the system receives commercial external factors, such as, but not limited to, finance commercial property information, commercial lending options, commercial real estate, commercial establishment, and vendor information (e.g., information of vendors managing income/expenses, accounting, marketing, maintenance requests, local businesses, vendor categories, and so forth)).  
In regards to claims 6, 13, and 20, the combination of Wang and Sher discloses the method as recited in claim 1 (the computer product of claim 8; the system of claim 15), further comprising: receiving, from the buyer, a service termination request and a selection of one or more real estate properties from the ranked list (Sher – ¶ 257 wherein the buyer receives initial suggested listings that they can use in order to customize their search.  In other words, the user may be unsatisfied with the initial list and update the results so as to be provided with a customized list.).  
In regards to claims 7 and 14, the combination of Wang and Sher discloses the method as recited in claim 1 (the computer product of claim 8), the step of identifying is performed using a heuristic technique and a supervised machine learning technique, wherein the supervised machine learning technique includes one or more of linear regression, logistic regression, a multi-class classification, a decision tree and a support vector machine (Wang – ¶ 57, 62, 80, 95 wherein the step of identifying is performed using heuristics techniques and supervised machine learning techniques that include, at least, Gradient Boosting Tree, Reverse Boltzman Machine, Random Forest, Logistic Regression, K Nearest Neighbor, and vector inputs).  
Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive.
Information Disclosure Statement
The objection to the IDS has been withdrawn.
Double Patenting
The double patenting rejection with US Patent 11,188,991 has been withdrawn due to amendments.  
The double patenting rejection with co-pending application 16/784978 has been maintained.  Contrary to what has been stated in the remarks received on 6/8/2022, a Terminal Disclaimer has not been received.
Claim Objection
The objection to the claims has been withdrawn due to amendments.
Rejection under 35 USC 101
The rejection under 35 USC 101 has been withdrawn as the claimed invention integrates itself into a practical application by improving upon the technology that it is utilizing.  Specifically, the claimed invention is training a real estate advisor engine to learn and improve upon its processing to provide an updated ranked list of real estate properties.
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Norelius (WO 2020/028870 A1); Bui et al. (US PGPub 2019/0080425 A1); Ramesh (CA 3040442 A1) – which are directed towards utilizing machine learning to match real estate buyers and real estate sellers
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        6/29/2022